Amadeo Murga, Juez Ponente
*62TEXTO COMPLETO DE LA SENTENCIA
Se nos solicita la revisión de una sentencia sumaria parcial dictada por el Tribunal de Distrito, Sala de Cabo Rojo, el día 16 de agosto de 1994 y notificada a las partes el siguiente 19 de agosto. El escrito de apelación se presentó el día 13 de septiembre de 1994. Sin embargo, el escrito no llevaba adheridos los sellos de rentas internas. No fue sino hasta el 14 de noviembre del mismo año que la parte apelante presentó los sellos correspondientes para que fueran cancelados. Dos días más tarde presentó copia del escrito de apelación en el Tribunal Superior.
Los apelados presentaron su oposición a la apelación presentada. Sostienen que, por no perfeccionarse dentro del término dispuesto por ley, este Tribunal carece de jurisdicción sobre la apelación. Tiene razón.
Es norma en nuestro ordenamiento que "...son nulos y sin valor todos los documentos o escritos presentados ante los tribunales en que se omita fijar el sello o sellos de rentas internas dispuestos para el pago de derechos arancelarios". Además "[u]n escrito que deba presentarse dentro de determinado plazo y que por ley deba acompañarse de determinados sellos de rentas internas se tiene por no presentado y no interrumpe dicho plazo si se omite incluir los sellos." Véase Maldonado v. Pichardo, 104 D.P.R. 778 (1976).
La Regla 53.1 de Procedimiento civil  establece el término jurisdiccional de 30 días a partir del archivo en autos de la copia de la notificación de la sentencia para presentar una apelación del Tribunal de Distrito. Asimismo, la notificación a las partes tiene que hacerse dentro de dicho término. A base de lo expresado anteriormente el escrito sometido el día 13 de septiembre de 1994 se tiene por no presentado pues no se acompañó con los sellos correspondientes. No obstante haberse subsanado el error subsiguientemente, se hizo fuera del término jurisdiccional mencionado. Por ende carecemos de autoridad para entender en los méritos de la presente apelación. 
Por los fundamentos antes expresados, se desestima la presente apelación por falta de jurisdicción.
Así lo acordó el Tribunal y lo certifica la señora Secretaria General.
María de la C. González
Secretaria General
ESCOLIOS 95 DTA 17
1. 32 L.P.R.A. Ap. III.
2. Según las Reglas para las Apelaciones del Tribunal de Distrito al Superior, 4 L.P.R.A. Ap. III-A, la presentación de una copia del escrito de apelación en el Tribunal Superior debe hacerse dentro del referido término de 30 días. Este requisito es de estricto cumplimiento por lo que la presentación tardía de la copia del escrito solo se permitirá si existe y se demuestra a cabalidad una causa justificada. Véase González v. Bourns, _ D.P.R. _ (1989), 89 J.T.S. 107. La parte apelante no ha presentado un argumento que justifique la tardanza en el proceso de perfeccionamiento de la apelación. Debemos añadir que el escrito presentado incumple además con los requisitos de contenido dispuestos por la Regla 5 de las de Apelaciones del Tribunal de Distrito al Superior, supra.